
	
		II
		109th CONGRESS
		2d Session
		S. 3015
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2006
			Mr. Reid (for
			 Mr. Rockefeller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on calcium halophosphate
		  phosphor activated by manganese and antimony.
	
	
		1.Calcium halophosphate
			 phosphor activated by manganese and antimony
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.32.08Calcium
						halophosphate phosphor activated by manganese and antimony. Inorganic products
						of a kind used as luminophores (CAS No. 75535–31–8) (provided for in subheading
						3206.50.00)FreeNo changeNo changeOn or before
						12/31/2009
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
